Exhibit 10.1

 

 

TRUST AGREEMENT

 

This Trust Agreement (the “Agreement”) is effective as of May 14, 2017 is
entered into by and between COOLISYS TECHNOLOGIES INC. (the “Beneficiary”) and
RONI KOHN (the "Trustee").

 

 

WHEREAS

the parties agreed that the Trustee shall provide the Trustee Services to the
Beneficiary with respect to the Trustee Assets subject to and in accordance with
the terms of this Agreement (as such terms are defined herein under); and

 

WHEREAS

the parties agreed that the Beneficiary will have the right to cause its
executive officers to use the Property from time to time during the year (but
not for in excess of six (6) months in any calendar year and with advance
coordination with the Trustee) while they are in Israel for business purposes;

 

NOW THEREFORE, the parties have agreed as follows:

 

1.

Definitions. For purposes of this Agreement, the following terms have the
meanings set forth below:

 

"Property" – all rights and title in and to that certain long-term lease from
the Israel Lands Authority with respect to a property located at 14 Sheshet
Hayamim Street in Zichron Yaakov, Israel.

 

"Purchase Agreement" – that certain purchase agreement dated May 14, 2017
between the Trustee and seller pursuant to which the Trustee purchased the
Property.

 

"Trust Assets" - a twenty-eight percent (28%) interest in the Property.

 

"Trustee Services" - (i) to purchase the Trust Assets by way of executing the
Purchase Agreement and complying with all the terms of the Purchase Agreement in
trust and for the benefit of the Beneficiary; and (ii) to hold and manage the
Trust Assets in trust and for the benefit of the Beneficiary, all the foregoing
in accordance with the terms of this Agreement.

 

"Trust" – the provision of the Trustee Services pursuant to this Agreement.

 

2.

Appointment. The parties acknowledge and confirm the appointment of Trustee to
act as trustee on behalf of the Beneficiary with respect to the Trustee
Services.

 

3.

Term. The Trust will terminate upon mutual agreement of the parties.

 

4.

Negative Covenant. The Trustee undertakes not to sell, lease, sublease,
transfer, grant, encumber, change or otherwise effect any other disposition
("Disposition") in or in respect to the Property or the Trust Assets or any part
thereof without the express prior written consent of the Beneficiary.

 

5.

Other filings. Each party undertakes to make such filings to tax, regulatory and
other governmental authorities in Israel as are required under law.

 

 

--------------------------------------------------------------------------------

 

 

6.

Miscellaneous.

 

 

(a)

In the event that any portion of this Agreement shall be determined to be
unlawful, invalid or unenforceable to any extent, such portion shall be deemed
to be amended to conform with the applicable laws or regulations and the
remainder of this Agreement and its application to persons or circumstances
other than to those to which it is determined to be unlawful, invalid or
unenforceable shall not be affected, and each remaining provision of this
Agreement shall continue to have effect.

 

 

(b)

This Agreement shall be governed by and construed in accordance with the laws of
the State of Israel. The parties irrevocably submit to the sole jurisdiction of
the competent courts in Tel-Aviv - Jaffa, Israel in connection with any claim,
controversy, or dispute arising out of or relating to this Agreement and any
matter arising with respect thereto or to the parties' relationship hereunder.

 

 

(c)

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and enforceable against the parties actually
executing such counterpart, and all of which together shall constitute one and
the same instrument; it being understood that parties need not sign the same
counterpart. The exchange of an executed Agreement (in counterparts or
otherwise) by facsimile or by electronic delivery in pdf format shall be
sufficient to bind the parties to the terms and conditions of this Agreement, as
an original.

 

 

(d)

The rights and obligations of each party under this Agreement may not be
assigned without the prior written consent of the other party. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

 

(e)

All notices and other communications required or permitted hereunder to be given
to a party to this Agreement shall be in writing and shall be deemed to have
been duly given (i) 2 (two) business days after they are sent by certified mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth herein, (ii) upon transmission and electronic confirmation of full
receipt or (if transmitted and received on a non-business day) on the first
business day following the transmission and electronic confirmation of full
receipt, if sent by facsimile to the facsimile number designated herein, or
(iii) upon delivery to the attention of the persons listed herein, if delivered
by personal delivery.

          For purposes of this Agreement, the addresses of the parties shall be
as follows, unless otherwise notified in writing by a party:           If to
Trustee: _____________________________, with copy to
_____________________________;           If to Beneficiary:
_____________________________ with copy to _____________________________;

 

2

--------------------------------------------------------------------------------

 

 

 

(f)

The parties shall execute and deliver such other documents and shall perform
such acts as are reasonably necessary in order to carry out and give full effect
to the provisions of this Agreement and to the intention of the parties
hereunder.

 

 

(g)

No amendment or modification of this Agreement shall be effective or binding
unless in writing and signed by the parties.

 

 

(h)

To the extent possible, this Agreement and all matters concerning the matters
covered by this Agreement shall be strictly confidential. None of the parties
hereto shall disclose such information to any party and may not use such
information for any purpose other than the purposes set forth herein. However
such information shall not include: (i) information which is publicly known or
becomes publicly known without the fault of the party disclosing such
information, (ii) information which is required by law or upon the advice of
securities counsel to be disclosed by any of the parties hereto, or (iii)
information that is determined by the Trustee to be required to be disclosed in
order to fulfill its duties hereunder.

 

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
on November 16, 2017:

 

 

TRUSTEE:

 

/s/ Roni Kohn                           

BENEFICIARY:

 

 

 

COOLISYS TECHNOLOGIES INC.

 

RONI KOHN

 

 

 

 

By: /s/ Milton Ault, III                       

 

Name:  Milton Ault, III                     

 

Title: Director                                      

 

 

4